DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status and Election/Restrictions
Applicants amendments filed November 7, 2022, amending claims 1, 3, 14 and adding new claim 49 is acknowledged.  Claims 1-4, 6-20 and 49 are pending.  Claims 16-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim.   
Accordingly, claims 1-4, 6-15 and 49 are under examination.


Withdrawn Rejections
In view of the two amendments to claim 1 requiring the guide RNA have 1) a barcode sequence of 7-20 nucleotides and 2) a primer sequence comprising a polyA sequence, the rejections under 35 USC §102 over Mali as evidenced by NCBI, and 35 USC §103 over Mali in view of NCBI, and Zhou or Heidrich have been withdrawn.  Mali does not teach a guide RNA with a polyA sequence or a guide RNA with a barcode specifically of 7-20 nucleotides.
Any other rejection or objection not reiterated herein has been overcome by amendment. Applicant's amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.


Claim Interpretations
Claim 1 recites a guide RNA comprising “(c) an RNA capture and sequencing domain comprising: (1) a barcode sequence of 7-20 nucleotides, and (2) a primer binding sequence comprising a polyA sequence.”  Claim 4 further recites a “linker sequence.”  “RNA capture and sequencing domain”, “barcode sequence” and “linker sequence” are functional limitations of the RNA molecules that do not impose any structural limitations to the RNA molecule.  As such, they are interpreted as intended use limitations.  The structural limitations of each sequence are interpreted as follows:
Barcode sequence of 7-20 nucleotides: The specification indicates that "the barcode sequence can be completely arbitrary" ([0076]).  Thus, the "barcode sequence" in claim 1 is interpreted as any nucleic acid sequence of 7-20 nucleotides.  Claim 49 recites the barcode sequence is a patterned sequence of HHBBVVDDHH, requires 4 different nucleotides, and “each pair is the nucleotide”.  As explained below in paragraph 14, claim 49 is indefinite because it is not clear what HHBBVVDDHH or “the nucleotide” is referring to.  For the purposes of examination, the barcode in claim 49 is interpreted as a nucleotide sequence of 7-20 nucleotides that is comprised of at least 4 different nucleotides.
Linker sequence: The specification indicates that a “linker sequence” can be between 5-1000 nucleotides ([0150]), but does not provide any other structural guidelines for “linker sequence”.  As such, the linker sequence can be any set of 5 to 1000 consecutive nucleotides.  
Primer binding sequence comprising a polyA sequence:  The specification does not indicate a minimum or maximum number of adenines needed to be considered a polyA sequence, but does provide examples of polyA sequences that are 20 ([0106]) and 25 (Fig 1) nucleotides long.  The polyA sequence must be long enough to function as a primer binding sequence.  In the art primers for RT-PCR are typically 18-25 nucleotides (Udvardi et al., The Plant Cell (2008), 20: 1736–1737).  Thus, the polyA sequence for primer binding is interpreted to be about 18-25 consecutive adenines.  
Claims 10-15 further recite a library of guide RNAs of claim 1.  Claims 11-13 require that library comprises distinct guide RNAs.  The broadest reasonable interpretation of a library containing distinct guide RNAs is that the guide RNAs are different from each other in at least one aspect, which could be the spacer/targeting sequence, or the barcode, or both.  The specification indicates “In some embodiments, the barcode sequence is uniquely associated with the gRNA spacer sequence.” ([0007]).  The barcode does not necessarily have to be uniquely associated with the gRNA spacer sequence in the library of guide RNAs because the claims 10-15 are not dependent from claim 2.  As long as at least the spacer sequence is unique to each guide RNA in the library, the library will contain distinct guide RNAs.


Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new rejected necessitate by amendment.

Claim 3 depends from claim 1 and recites “wherein said barcode sequence is 3’ side of said scaffold sequence.  Claim 1 recites “A guide RNA comprising from 5’ to 3’ . . . (b) a scaffold sequence that bind to Cas9, and (c)(1) a barcode sequence of 7-20 nucleotides . . .”  The guide RNA of claim 1 already requires the barcode to be 3’ side of the scaffold sequence.  Therefore, claim 3 does not further limit the subject matter from claim 1, from which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection of a new claim.

Claim 49 recites “The guide RNA of claim 1, wherein the barcode sequence is a patterned sequences of HHBBVVDDHH, wherein each pair is the nucleotide and wherein the barcode sequence comprises 4 different nucleotides.  
First, there is a lack of antecedent basis for “the nucleotide”.  “A nucleotide” is not recited in claim 1 or previously in claim 49.  Claim 1 is directed to a guide RNA which is made up of many nucleotides.  It is not clear which nucleotide “the nucleotide” is referring to.
Second, “a patterned sequences” is confusing.  It is not clear if HHBBVVDDHH is required to be present once or twice in the barcode sequence.
Third, it is not clear what HHBBVVDDHH is referring to.  The specification recites “HHBBVVDDHH” three times and each time explains “For example, the barcode shown (HHBBVVDDHH) may have any nucleotide present at each position or there may be an underlying pattern.” ([0092]).  The specification does not define what H, B, V, and D stand for.  H, B, V, and D are used by IUPAC to denote a set of nucleotides, where H represents A, C or T; B = G, T or C; V = G, C, or A; and D = G, A or T (See https://www.bioinformatics.org/sms/iupac.html, [retrieved December 8, 2022]).  However, none of the working examples of barcodes listed in paragraph [0178] follow the pattern HHBBVVDDHH.  For instance, the barcode for the gene FGFR3 has barcode ATCAGACCCATC.  “B” represents G, T or C.  A barcode with the recited pattern would not have an A at the 3rd or 4th position.  Thus, it is not clear if H, B, V and D are referring the IUPAC abbreviations, and if HHBBVVDDHH actually limits the sequence of the barcode other than requiring it to have 4 different nucleotides.  
Finally, it is not clear what “each pair is the nucleotide” means.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 6-15 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Regev (US 20190085324 A1, priority to 62247729, filed October 28, 2015) in view of Mali (Mali et al., Nature Methods (2013), 10(10):957-963), NCBI (Chain R, Rna Bacteriophage Ms2 Coat Protein RNA COMPLEX, https://www.ncbi.nlm.nih.gov/nuccore/206585733?sat=48&satkey=l32759670, [retrieved June 28, 2022]; published 2012), and Heidrich (Heidrich et al., “Investigating CRISPR RNA Biogenesis and Function Using RNA-seq.”  CRISPR Methods and Protocols. Springer 2015, pages 1-21).  This is new rejection as necessitated by amendment.

The applied Regev reference (US 20190085324 A1) has a common assignee with the instant application.  Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  The following rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.  If Applicant disqualifies US 20190085324 A1, it is recommended that Applicant also disqualify the related patent (US 11214797 B2) and PCT application publication (WO 2017075294 A1), which constitute prior art under 102(a)(2) in their own right.

Regarding claim 1-3 and 6-7, Regev teaches sgRNA is a CRISPR single-guide RNA ([0177]).  Regev teaches the sequence of a sgRNAs determines the target sequence for gene editing (i.e., a gRNA spacer sequence that is complementary to a target gene) ([0178]).  Regev teaches sgRNA binds Cas9 and directs it to a target sequence ([0228]).  Regev teaches the Perturb-Seq invention, which uses libraries of CRISPR sgRNAs and single cell RNA sequencing to identify specific sgRNA leading to desired phenotypes (Fig 48, [0768]).  Regev teaches libraries of sgRNAs can be delivered to cells for screening purposes ([754]), but that prior to the invention guide RNAs were not easily captured ([0839]).  Regev teaches the invention relies on the capture of a reporter transcript having a unique guide RNA specific barcode ([0839]).  Regev teaches “Recover guide information is measured by co-expressing a polyadenylated guide barcode from a guide RNA vector.” ([0128]).   Regev teaches the "barcodes" can be expressed as mRNAs and captured during single-cell RNA-sequencing library preparation ([0840]).  Regev teaches each barcode is a unique nucleic acid sequence used to identify the source of the nucleic acid fragment and can be associated with the sgRNA ([0435]).  Regev teaches a lentiviral vector containing an expression cassette for a sgRNA and an expression cassette for a mRNA with a barcode and a polyA signal (Figs 48 & 72, [0128]).  Regev teaches barcodes can be up to about 20 nucleotides (i.e. between 7 and 20 nucleotides) ([0435]).  Regev teaches the polyA on the reporter construct is used for RT-PCR priming (Fig 48).  Regev teaches “in one embodiment a sgRNA has a barcode” ([0433]).
Regarding claims 8-9, Regev teaches infecting cells containing dCas9-KRAB (i.e., a Cas9 polypeptide) with the Perturb-Seq lentiviral vector (i.e., encoding the sgRNA and the mRNA with the Barcode sequence) ([1010]).
Regarding claims 10-15, Regev teaches the library of sgRNAs is delivered in lentiviral vectors ([0708]).  Regev teaches working examples of screens with libraries containing 257 sgRNAs ([0140]).  Regev also teaches the number of distinct perturbations (i.e., requiring distinct sgRNAs) can be of >100, >1000 or >10000 single genomic loci ([0172]).  Regev also teaches other CRISPR screens have used over 65000 unique guide RNAs ([0236]).
Regarding claim 49, Regev teaches that barcode “refers to any unique, non-naturally occurring, nucleic acid sequence that may be used to identify the originating source of a nucleic acid fragment.” 

Although Regev teaches a library of guide RNAs with a genetically linked mRNA containing a barcode sequence and a polyA sequence, Regev does not teach the guide RNA itself containing a barcode and polyA sequence.  Regev also does not teach a linker between the barcode and the polyA signal sequence.

Mali teaches RNA sequences can be attached to the 3’ termini of a guide RNAs without compromising the activity of Cas9 (page 958, ¶2).  Mali teaches guide RNAs with (a) a targeting sequence at the 5' end (i.e., a gRNA spacer sequence that is complementary to the target), (b) a scaffold sequence that binds to Cas9, and (c) a variety of additional sequences at the 3' end (Figure 2A-B).    Mali teaches one such added 3’ sequences can form 2 hairpins to bind MS2 proteins.  NCBI teaches an MS2 hairpin is 19 nucleotides.  Therefore, Mali teaches at least 38 nucleotides can be appended to the end of a guide RNA sequence to without comprising activity of the guide RNA or the appended sequences.
Mali also teaches cloning guide RNAs into a vector (i.e., a nucleic acid encoding the guide RNA) (page 961, ¶6).  Mali also teaches using guide RNAs cloned into vectors to form sgRNA-Cas9 complexes for regulating phenotypes in cells (page 961, ¶6).  Mali also teaches multiplexed sgRNA libraries cloned into vectors for the purpose of discovering combinations of genes that regulate phenotypes (page 961, ¶6).  Mali also teaches libraries that contain up to 106 designed sgRNAs (i.e., at least 100, at least 1000, at least 10,000 distinct guide RNAs) (page 961, ¶5).  Mali also teaches guide RNAs can be delivered via lentiviral vectors (page 962, ¶3).  

Heidrich teaches methods of detecting CRISPR RNAs (i.e., guide RNAs) in cells using RNA sequencing (RNA-seq) (Abstract).  Heidrich teaches that in typical RNA-seq experiments, RNA is converted into a cDNA library, which is then analyzed by one of the current next generation sequencing platforms (page 2, ¶2).  Heidrich teaches to create the cDNA library, poly(A) tails are added to the 3’ end of cellular RNAs using a poly(A) polymerase so that a standard poly(T) primer can then be used to synthesize the cDNA (page 2, ¶2; Section 3.1, Step 7).  Heidrich teaches “After completion and quality check of library preparation, the cDNAs are sequenced on one of the next generation sequencing platforms resulting in millions of short sequence reads (35–300 bp).” (Page 3, ¶2).  Heidrich also teaches that “different protocols used for library preparation and sequencing can introduce certain biases due to different efficiencies in reverse transcription owing to RNA secondary structures or G/C-content, or different ligation efficiencies” (page 2, ¶4). 

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have added the barcode and polyA sequence from the “reporter transcript” in Regev directly to the sgRNAs of Regev and Mali.  It would have amounted to a simple combination of known RNA sequences by known means to yield predictable results.  Regev teaches that previously distinct guide RNAs in library screens were difficult to recover.  However, Heidrich teaches that CRISPR RNAs can be recovered and detected by adding poly(A) tails to their 3’ ends and sequencing using known RNA-seq technology.  Mali teaches virtually any sequence of at least 38 nucleotides can be appended to the 3’ end of the guide RNA.  Thus, the skilled artisan would have had a reasonable expectation of success of adding a 7-20 nucleotide barcode sequence, an 18-25 nucleotide poly(A) sequences and optionally a 5-nucleotide linker sequence to the 3’ end of the guide RNA without disrupting its ability to guide Cas9 to a target sequence.  One skilled in the art would have been motivated to include a barcode and poly(A) sequence directly to the expressed guide RNA because it would have eliminated the need to add a poly(A) tail using an additional A-tailing step or a expression of a “reporter transcript”.  Because Heidrich teaches that different methods of library preparation can lead to bias, eliminating a step in the library preparation or detection of a second transcript would have been expected to reduce the bias as well.  
Regarding claim 49, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used a barcode with at least four nucleotides because Regev teaches any unique sequence can be a barcode.


Claims 1-4, 6-15 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (WO 2016070037 A2, published May 6, 2016; cited on IDS filed 12/1/2018), in view of Mali (Mali et al., Nature Methods (2013), 10(10):957-963), NCBI (Chain R, Rna Bacteriophage Ms2 Coat Protein RNA COMPLEX, https://www.ncbi.nlm.nih.gov/nuccore/206585733?sat=48&satkey=l32759670, [retrieved June 28, 2022]; published 2012), and Heidrich (Heidrich et al., “Investigating CRISPR RNA Biogenesis and Function Using RNA-seq.”  CRISPR Methods and Protocols. Springer 2015, pages 1-21).  This is new rejection as necessitated by amendment.

Regarding claims 1-2, 6-7 and 49, Lu teaches a guide RNA with (a) targeting sequence (i.e., a gRNA spacer sequence that is complementary to a target gene) at the 5’ end and (b) a scaffolding sequence (Figure 1; page 19, line 9 through page 20, line18).  Lu teaches the guide RNA functions with Cas9, so the scaffold sequence binds to Cas9 (Fig 4).  Lu teaches incorporating DNA barcodes for each sgRNA into the vector containing the coding sequence for the guide RNA(s) (Figure 1).  Lu teaches the barcodes can be used as genetic identifiers for the presence of a specific guide RNA (page 21, lines 8-10).  Lu teaches barcode elements can be 6-30 nucleotides, including 7 and 20 nucleotides (page 21, lines 13-15).  Lu teaches barcodes are sufficiently unique nucleic acid sequences such that each barcode element is readily distinguishable from the other barcode elements (page 21, lines 10-12). Lu teaches the technology, called CombiGEM, can be used for combinatorial genetic perturbation libraries that can be tracked with high-throughput screening (page 10, lines 8-12).  Lu teaches CombiGEM uses a gRNAs are delivered by a lentivirus (i.e., nucleic acid encoding a sgRNA, a vector) (page 41, lines 19-23).  Lu teaches the identity of each guide RNA can be tracked through by high-throughput sequencing of the concatenated barcodes in DNA (page 15, lines 12-15).  Lu teaches that detection of the barcode requires DNA extraction from cells, PCR amplification, agarose gel electrophoresis separation, recovery from the gel, and sequencing (page 56, line 26 through page 57, line 18).  
Regarding claim 8-15, Lu teaches infecting human ovarian cancer cells stably expressing human codon-optimized Cas9 with the lentiviruses encoding the combinatorial library of 153 barcoded sgRNAs (i.e., cells containing the guide RNAs, and a plurality, and at least 100 distinct guide RNAs) (pages 41-46).  Lu teaches CombiGEM can be scaled to any size organism (page 27, lines 32-33).  Lu teaches such organisms are mammalian cells (page 28, lines 2-3).  Lu teaches CRISPR-guide RNA libraries have been used for genome-wide screens (i.e., over 10000 distinct targets) (page 79, references 5 and 6).

Mali teaches RNA sequences can be attached to the 3’ termini of a guide RNAs without compromising the activity of Cas9 (page 958, ¶2).  Mali teaches guide RNAs with (a) a targeting sequence at the 5' end (i.e., a gRNA spacer sequence that is complementary to the target), (b) a scaffold sequence that binds to Cas9, and (c) a variety of additional sequences at the 3' end (Figure 2A-B).    Mali teaches the added 3’ sequences can form 2 hairpins to bind MS2 proteins.  NCBI teaches an MS2 hairpin is 19 nucleotides.  Therefore, Mali teaches at least 38 nucleotides can be appended to the end of a guide RNA sequence to without comprising activity.  
Mali also teaches cloning guide RNAs into a vector (i.e., a nucleic acid encoding the guide RNA) (page 961, ¶6).  Mali also teaches using guide RNAs cloned into vectors to form sgRNA-Cas9 complexes for regulating phenotypes in cells (page 961, ¶6).  Mali also teaches multiplexed sgRNA libraries cloned into vectors for the purpose of discovering combinations of genes that regulate phenotypes (page 961, ¶6).  Mali also teaches libraries that contain up to 106 designed sgRNAs (i.e., at least 100, at least 1000, at least 10,000 distinct guide RNAs) (page 961, ¶5).  Mali also teaches guide RNAs can be delivered via lentiviral vectors (page 962, ¶3).  

Heidrich teaches methods of detecting CRISPR RNAs (i.e., guide RNAs) in cells using RNA sequencing (RNA-seq) (Abstract).  Heidrich teaches that in typical RNA-seq experiments, RNA is converted into a cDNA library, which is then analyzed by one of the current next generation sequencing platforms (page 2, ¶2).  Heidrich teaches to create the cDNA library, poly(A) tails are added to the 3’ end of cellular RNAs using a poly(A) polymerase so that a standard poly(T) primer can then be used to synthesize the cDNA (page 2, ¶2; Section 3.1, Step 7).  Heidrich teaches “After completion and quality check of library preparation, the cDNAs are sequenced on one of the next generation sequencing platforms resulting in millions of short sequence reads (35–300 bp).” (Page 3, ¶2).  Heidrich also teaches that “different protocols used for library preparation and sequencing can introduce certain biases due to different efficiencies in reverse transcription owing to RNA secondary structures or G/C-content, or different ligation efficiencies” (page 2, ¶4). 

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have added the barcode sequence from the vector in Lu and a polyA sequence taught in Heidrich directly to the sgRNAs of Lu and Mali.  It would have amounted to a simple combination of known RNA sequences by known means to yield predictable results.  Lu teaches that the way to indirectly detect the guide RNA is to independently sequence the barcode in the DNA of the cell.  However, Heidrich teaches that CRISPR RNAs can be detected directly by adding poly(A) tails to their 3’ ends and sequencing using known RNA-seq technology.  Mali teaches virtually any sequence of at least 38 nucleotides can be appended to the 3’ end of the guide RNA.  Thus the skilled artisan would have had a reasonable expectation of success of adding a 7-20 nucleotide barcode sequence, an 18-25 nucleotide poly(A) sequences and optionally a 5-nucleotide linker sequence to the 3’ end of the guide RNA without disrupting its ability to guide Cas9 to a target sequence.  One skilled in the art would have been motivated to include a barcode and poly(A) sequence directly to the expressed guide RNA because it would have eliminated the need to add a poly(A) tail using an additional A-tailing step or extract, separate and sequence DNA in the separate analysis.  Because Heidrich teaches that different methods of library preparation can lead to bias, eliminating a step in the library preparation or detection of DNA in a completely different assay would have been expected to reduce the bias as well.  
Regarding claim 49, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used a barcode with at least four nucleotides because Lu teaches any unique sequence can be a barcode, and barcodes must be sufficiently different from other barcodes in a set.  The skilled artisan would have understood that more permutations of barcodes could be produced when all four RNA nucleotide bases are included than when only 1, 2 or 3 nucleotides are included.


Response to Arguments
Applicants argue that the claims are not obvious because 1) Mali does not teach a barcode sequence of 7-20 nucleotides, and 2) none of the guide RNAs in Mali have a barcode sequence (Remarks, page 6, ¶5-6).  This argument is moot because it is directed to withdrawn rejections necessitate by amendment.  However, this argument is also not persuasive because “barcode” is interpreted as an intended use limitation and the claims are directed to product.  Accordingly, “barcode” does not impart structural limitations on the guide RNAs.  Any sequence that is 7-20 nucleotides long and distinct from the spacer and scaffold sequence on a guide RNA is encompassed by the claimed “barcode sequence”.  An MS2 sequence or RNA tethering sequence, could be used to identify a spacer sequence in the context of a single guide RNA.  To the extent that the argument could be applied to the current rejection above, Mali is relied up for the teaching that virtually any RNA sequence, regardless of function, can be appended to the 3’ end of guide RNA and retain the function of the guide RNA and the appended sequence.  Thus, the skilled artisan would have expected that a barcode sequence found in other elements of guide RNA libraries could be appended to the guide RNA itself.  


Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637